             IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF MISSOURI
                       CENTRAL DIVISION

TURTLE ISLAND FOODS, SPC, et al.
    Plaintiffs,

v.                                            Case No. 2:18-cv-4173-FJG

MARK RICHARDSON,
    Defendant.



                             EXHIBIT A TO

 INTERVENOR’S SUGGESTIONS IN OPPOSITION TO PLAINTIFFS’
         MOTION FOR PRELIMINARY INJUNCTION

Department of Agriculture, Public Statement – Meat Labeling (August 30,
2018), https://agriculture.mo.gov/animals/meat.php.




      Case 2:18-cv-04173-FJG Document 37-1 Filed 12/28/18 Page 1 of 3
 Public Statement - Meat Labeling


Missouri Meat Advertising Law

August 30, 2018
Missouri is the first state to take steps to prevent misrepresentation of products as meat that are not
derived from livestock or poultry. The Missouri Department of Agriculture would like to provide
clarification on how these changes will be implemented.

Missouri first enacted the Meat Advertising Law in 1985 with the intention of promoting truthful and
accurate advertising. Since that year, our state has provided specific requirements on meat advertising
through the Missouri Meat Advertising Law. On Aug. 28, 2018, Missouri made effective new provisions,
which are intended to prevent the misrepresentation of a product as meat if it was not derived from
livestock or poultry.

Our goal at the Missouri Department of Agriculture is to promote transparency for consumers while
balancing that with common sense to minimize market disruptions for existing products.

As with any piece of new legislation, it is important to our team that we implement these changes in a
way that is both transparent to citizens and clear to the regulated business community. We have
completed our thoughtful review of current state and federal standards, evaluated existing products in
the marketplace, and visited with stakeholders.


Meat Advertising Guidelines
The Missouri Department of Agriculture is providing the following guidance to our Meat and Poultry
Inspection Program to implement the law.

    • Products must include a prominent statement on the front of the package, immediately before or
      immediately after the product name, that the product is “plant-based,” “veggie,” “lab-grown,”
      “lab-created” or a comparable qualifier; and
    • Products must include a prominent statement on the package that the product is “made from
      plants,” “grown in a lab,” or a comparable disclosure.
    • No enforcement referrals will be made until Jan. 1, 2019.
    • Click here (https://agriculture.mo.gov/animals/pdf/missouri-meat-advertising-
      guidance.pdf) to see the full list of guidelines.

The Missouri Department of Agriculture’s Meat and Poultry Inspection Program will phase in our new
guidelines over the next four months to give companies time to update product labels and bring
packages into compliance. Accordingly, we will not make any referrals of violations to the Attorney
General or county prosecutors until Jan. 1, 2019. Our team will make any necessary changes to this
guidance based on future action by the Missouri General Assembly, Congress, federal agencies or any
court.




          Case 2:18-cv-04173-FJG Document 37-1 Filed 12/28/18 Page 2 of 3
To read a copy of Missouri’s Meat Advertising Law, click here
(http://revisor.mo.gov/main/OneSection.aspx?
section=265.494&bid=35134&hl=265.494%u2044).




          Case 2:18-cv-04173-FJG Document 37-1 Filed 12/28/18 Page 3 of 3
